Per Curiam.  Appellant, Ronald Owen, by and through his attorney, has filed a motion for a rule on the clerk. In Owen v. State, 342 Ark. 6, 26 S.W.3d 122 (2000), we denied appellant’s motion, stating that upon receipt of an affidavit in which counsel accepted responsibility, the motion would be granted. His attorney, Randel Miller, states in his affidavit that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Therefore, the motion is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.